DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 5, 8, 12, 15, 17, 19, 22, 25-38, 40 and 41 have been cancelled.  Claims 11, 13, 23 and 42 are withdrawn from consideration as being directed to a nonelected species.  Claims 1-4, 6, 7, 9, 10, 14, 16, 18, 20, 21, 24, 39 and 43-45 have been considered on the merits to the extent that they read on the expression of BoNT/A1 having SEQ ID NO: 127 by Bacillus subtilis.
Rejections not repeated from the previous Office Action are withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9, 10, 14, 16, 18, 20, 21, 24, 39 and 43-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruyn et al. (WO 2000/05252) in view of Binz et al. (PIR Accession No. A35294, published 1990).
DeBruyn et al. describe non-toxic immunogenic derivatives of C. botulinum type D neurotoxin (abstract).  The BoNT/D derivative may carry a plurality of mutations in its amino acid sequence, i.e., the derivative may be a full-length BoNT/D (page 3, third paragraph).  The BoNT/D may be expressed by various bacterial hosts including Bacillus subtilis (page 7, third paragraph).  DeBruyn et al. reduce to practice expression of BoNT/D in B. brevis (Figure 5) as well as codon optimization of BoNT/D for expression in B. brevis (page 18, first paragraph).   DeBruyn et al. teach that BoNT/A is a pathogen for cattle, sheep, pigs, man, goats, donkeys, fish, horses, mules, dogs and birds (page 1).  Based on the success of DeBruyn et al. in expressing BoNT/D in B. brevis, without evidence to the contrary, the skilled artisan would expect success in expressing BoNT/A in B. brevis as well as other bacterial hosts suggested by DeBruyn et al. such as Bacillus subtilis.  Moreover, high level expression of BoNT/A, such as at a yield of 5-10 mg/L, would be expected due to the teachings related to codon optimization and the routine optimization of culture conditions to maximize output of a desired protein. 
DeBruyn et al. do not explicitly teach expression of the BoNT/A set forth by SEQ ID NO:  127.  However, Binz et al. describe the C. botulinum BoNT/A having SEQ ID NO: 127.   It would have been obvious to a person of ordinary skill in the art to have used the methods of DeBruyn et al. to express the C. botulinum BoNT/A of Binz et al. in Bacillus subtilis.  Motivation to do so is provided by the desire to produce the protein, and make inactivating antibodies thereto, for treatment of intoxication.  The expectation of success is high, as DeBruyn et al. teach that BoNT proteins can be successfully produced in Bacillus. 

Claim(s) 1-4, 6, 7, 9, 10, 12, 14, 16, 18, 20, 21, 24, 39 and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez-Salas et al. (US Publication No. 2008/0057575).
Fernandez-Salas et al. reduce to practice recombinant expression of BoNT/A in bacteria (e.g., E. coli, e.g., examples 3-5), insect cells (Sf9 cells, example 20), yeast (P. pastoris, example 17; S. cerevisiae, example 19), and mammalian cells (SH-SY5Y cells, example 23).  Fernandez-Salas et al. also point to recombinant expression of BoNT/A in B. subtilis ([0146-0149], claims 1-6), including the BoNT/A of SEQ ID NO:  127 herein (SEQ ID NO:  1 therein, claims 5-6).  Based on the success of Fernandez-Salas in expressing BoNT/A in such a variety of cells, without evidence to the contrary, the skilled artisan would expect success in expressing BoNT/A in B. subtilis.
In addition, Fernandez-Salas teaches in paragraph [0022] four means to establish high level production of BoNTs in heterologous cells: 
High-level production of a Clostridial toxin is achieved by using modified nucleic acid molecules which allows for increased expression of the encoded toxin in a heterologous cell and thus higher protein yields. In aspects of the present invention, nucleic acid molecules encoding a Clostridial toxin comprise modified open reading frames designed to 1) contain codons typically present in the open reading frames of native nucleic acid molecules found in the heterologous cell selected to express that molecule; 2) contain a G+C content that more closely matches the average G+C content of open reading frames of native nucleic acid molecules found in the heterologous cell selected to express that molecule; 3) reduce polymononucleotide regions found within the open reading frame encoding an active Clostridial toxin; and/or 4) eliminate internal regulatory or structural sites found within the open reading frame encoding an active Clostridial toxin.

	Consequently, following the guidelines of Fernandez-Salas et al. one of skill in the art would expect to be able to produce high levels of BoNTs such as at a yield of 5-10 mg/L (Claim 45).

Response to Arguments
	Applicant argues that the rejections based on DeBruyn et al. and Fernandez-Salas et al. are inappropriate because of alleged difficulties in expressing proteins in Bacillus subtilis which would lead one to conclude there would be no reasonable expectation of success in expressing full-length BoNT by the methods described by those references.  The argument is not convincing because:
The claims are not limited to the expression of full-length BoNT by Bacillus subtilis.  Rather the claims broadly recite the expression of full-length BoNT by any Bacillus cell.  In addition, DeBruyn et al. explicitly show that a BoNT can be expressed by Bacillus brevis and, therefore, success in the expression of other BoNTs by other Bacillus cells such as Bacillus subtilis is regarded as a reasonable expectation.
Applicant argues that one would not expect expression of full-length BoNT by the methods of DeBruyn et al. or Fernandez-Salas et al. based on results obtained by other investigators.  The argument is not convincing because Applicant has presented no objective evidence that the methods described by DeBruyn et al. or Fernandez et al. would not result in the production of full-length BoNT.  Applicant’s position is regarded as speculative and biased opinion unsupported by objective evidence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20-21, 24, and 39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patents 9,598,683, 10,190,110, 10,844,362, 11,104,891, 111,179,35 and US applications 15/561,355 and 16/315,698.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of the other patents and applications are both directed to BoNT proteins.  The claims differ in that claims of the other patents and applications recite the proteins per se or encoding polynucleotides, while claims herein recite methods for producing the proteins in Bacillus.  The portion of the specification in the other patents and applications that supports the recited products includes embodiments that would anticipate claims herein, e.g., methods for producing BoNT proteins in Bacillus.  Claims herein cannot be considered patentably distinct over claims of the other patents and applications when there are specifically disclosed embodiments therein that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to produce the BoNT proteins of claims of the other patents and applications by selecting a specifically disclosed embodiment that supports those claims, i.e., methods for producing the BoNT proteins using Bacillus cells comprising an encoding polynucleotide, as disclosed in the other patents and applications.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within specification of the other patents and applications. For the non-issued applications, this is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.   
Response to Arguments
	Applicant has requested that the Double Patenting rejections be held in abeyance and, consequently, these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652